DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 2/8/2022 is acknowledged.
Applicant amended claims 9 and 16; and cancelled claim 11. 
Applicant added claim 29.

Allowable Subject Matter
Claims 9, 10, and 12-29 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 9 would be allowable because a closest prior art, Huang et al. (US 2015/0295089), discloses a contact 42 (Fig. 12A, paragraph 0035) and an isolation region 22 (Fig. 12A, paragraph 0012) but fails to disclose a bottommost surface of the contact is lower than a bottommost surface of the isolation region. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor structure comprising: a bottommost surface of the contact is lower than a bottommost surface of the isolation region in combination with other elements of claim 9.
In addition, claim 16 would be allowable because a closest prior art, Huang et al. (US 2015/0295089), discloses a source/drain region 30 (Fig. 12A, paragraph 0033) in the first fin (front 24 and 30A in Fig. 12A) adjacent the gate stack (50 and 52 in Fig. 12A); and a conductive contact 42 (Fig. 12A, paragraph 0035) but fails to disclose a conductive contact extending through the gate stack and into the insulating layer, a dielectric liner surrounding the conductive contact, wherein the dielectric liner electrically isolates the conductive contact from the gate stack; and wherein the conductive contact is electrically isolated from the source/drain region by the insulating layer and the dielectric liner. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor structure comprising: a conductive contact extending through the gate stack and into the insulating layer, a dielectric liner surrounding the conductive contact, wherein the dielectric liner electrically isolates the conductive contact from the gate stack; and wherein the conductive contact is 
Furthermore, claim 21 would be allowable because a closest prior art, Huang et al. (US 2015/0295089), discloses a first gate stack (50 and 52 in Fig. 12A, paragraph 0039) and a contact 42 (Fig. 12A, paragraph 0035) extending through the first gate stack (50 and 52 in Fig. 12) and into the isolation region 22 (Fig. 12A) but fails to disclose a second gate stack over and along sidewalls of the second semiconductor strip; and a dielectric liner on sidewalls and a bottom surface of the contact, wherein the dielectric liner electrically isolates the first gate stack from the second gate stack. Additionally, the prior art does not teach or suggest a semiconductor structure comprising: a second gate stack over and along sidewalls of the second semiconductor strip; and a dielectric liner on sidewalls and a bottom surface of the contact, wherein the dielectric liner electrically isolates the first gate stack from the second gate stack in combination with other elements of claim 21.

A closest prior art, Huang et al. (US 2015/0295089), discloses a semiconductor structure comprising: a first fin (first 24 from the left corner of Fig. 12A, paragraph 0012) protruding from a first region (region of 20 contacting the first 24 from the left corner of Fig. 12A) of a semiconductor substrate 20 (Fig. 12A, paragraph 0012); a second fin (second 24 from the left corner of Fig. 12A, paragraph 0012) protruding from a second region (region of 20 contacting the second 24 from the left corner of Fig. 12A) of the semiconductor substrate 20 (Fig. 12A), the first region (region of 20 contacting the first 24 from the left corner of Fig. 12A) of the semiconductor substrate being adjacent to the second region (region of 20 contacting the second 24 from the left corner of Fig. 12A) of the semiconductor substrate; an isolation region 22 (Fig. 12A, paragraph 0012) between the first fin (first 24 from the left corner of Fig. 12A) and the second fin (second 24 from the left corner of Fig. 12A); and a contact 42 (Fig. 12A, paragraph 0035) extending into the isolation region22 (Fig. 12A), the contact 42 (Fig. 12A) 
In addition, a closest prior art, Huang et al. (US 2015/0295089), discloses a semiconductor structure comprising: a substrate 20 (Fig. 12A, paragraph 0012) having a first region (front region of 20 in Fig. 12A) and a second region (rear region of 20 in Fig. 12A), wherein the first region (front region of 20 in Fig. 12A) of the substrate 20 (Fig. 12A) is adjacent to the second region (rear region of 20 in Fig. 12A) of the substrate; a first fin (front 24 and 30A in Fig. 12A, paragraphs 0012 and 0021) extending from the first region (front region of 20 in Fig. 12A) of the substrate; a second fin (rear 24 and 30A in Fig. 12A, paragraphs 0012 and 0021) extending from the second region (rear region of 20 in Fig. 12A) of the substrate; an insulating layer 22 (Fig. 12A, paragraph 0012) interposed between the first fin (front 24 and 30A in Fig. 12A) and the second fin (rear 24 and 30A in Fig. 12A), wherein a top surface of the insulating layer 22 (Fig. 12A) is lower than top surfaces of the first fin (front 24 and 30A in Fig. 12A) and second fin (rear 24 and 30A in Fig. 12A); a gate stack (50 and 52 in Fig. 12A, paragraph 0039) over and along sidewalls of the first fin (front 24 and 30A in Fig. 12A) and the second fin (rear 24 and 30A in Fig. 12A); a source/drain region 30 (Fig. 12A, paragraph 0033) in the first fin (front 24 and 30A in Fig. 12A) adjacent the gate stack (50 and 52 in Fig. 12A) but fails to teach a conductive contact extending through the gate stack and into the insulating layer, a dielectric liner surrounding the conductive contact, wherein the dielectric liner electrically isolates the 
Furthermore, a closest prior art, Huang et al. (US 2015/0295089), discloses a semiconductor structure comprising: a first semiconductor strip (front 24 and 30A in Fig. 12A, paragraphs 0012 and 0021) protruding above a first region (front region of 20 in Fig. 12A) of a substrate 20 (Fig. 12A, paragraph 0012); a second semiconductor strip (rear 24 and 30A in Fig. 12A, paragraphs 0012 and 0021) protruding above a second region (rear region of 20 in Fig. 12A) of the substrate; an isolation region 22 (Fig. 12A, paragraph 0012) disposed between the first semiconductor strip (front 24 and 30A in Fig. 12A) and the second semiconductor strip (rear 24 and 30A in Fig. 12A); a first gate stack (50 and 52 in Fig. 12A, paragraph 0039) over and along sidewalls of the first semiconductor strip (front 24 and 30A in Fig. 12A); and a contact 42 (Fig. 12A, paragraph 0035) extending through the first gate stack (50 and 52 in Fig. 12) and into the isolation region 22 (Fig. 12A) but fails to teach the first region of the substrate is oppositely doped from the second region of the substrate; a second gate stack over and along sidewalls of the second semiconductor strip; and a dielectric liner on sidewalls and a bottom surface of the contact, wherein the dielectric liner electrically isolates the first gate stack from the second gate stack as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-28 depend on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons 

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813